SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 10, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Publicly-Held Company NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL (“CSN”), following the notices disclosed to the market on April 20, 2012 and June 6, 2012, hereby announces to its shareholders and the public in general that Brazil’s antitrust authority (CADE), in a plenary session held on this date, approved, with restrictions, Concentration Act 08012.009198/2001-21, related to the acquisition, by CSN, of equity interest in the capital stock of Usinas Siderúrgicas de Minas Gerais S.A. – USIMINAS. The Company also entered into a Performance Agreement, whose public terms shall be disclosed by the antitrust authority. São Paulo, April 9, 2014 David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 10, 2014 COMPANHIA SIDERÚRGICA NACIONAL By: /
